ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-159, concluding that as a matter of reciprocal *532discipline pursuant to Rule 1:20-14, DAVID A. DORFMAN of PRINCETON, who was admitted to the bar of this State in 1991, should be suspended from the practice of law for a period of one year based on discipline imposed in New York that in New Jersey violates RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further determined that the term of suspension should be retroactive to January 23, 2012;
And good cause appearing;
It is ORDERED that DAVID A. DORFMAN is suspended from the practice of law for a period of one year, retroactive to January 23, 2012, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.